209 B.R. 874 (1997)
In re James & Carla ADAMS, Debtors.
Ellen B. VERGOS, U.S. Trustee,
v.
James & Carla ADAMS.
Bankruptcy No. 96-03316-KL3.
United States Bankruptcy Court, M.D. Tennessee.
July 10, 1997.
Michael Combs, Nashville, TN, for Debtors.
Barbara D. Holmes, Senior Attorney, United States Trustee's Office, Nashville, TN, for United States Trustee.

ORDER
GEORGE C. PAINE, II, Chief Judge.
This matter is before the court on the remand order from the United States District Court. Following an adverse decision on her motion to dismiss James and Carla Adams' ("debtors") chapter 7 petition pursuant to 11 U.S.C. § 707(b), the United States Trustee appealed to the district court. While on appeal, the United States Trustee discovered that the debtors were expecting a baby, and therefore agreed not to pursue appeal on the § 707(b) issue, provided that this court vacates its decision found at In re Adams, 206 B.R. 456 (Bankr.M.D.Tenn.1997).
To finalize this matter, the United States Trustee filed a motion to approve the compromise and settlement which included a provision whereby this court would withdraw its decision from publication. This court entered an order stating that it lacked jurisdiction because the matter was on appeal with the district court. The district court subsequently entered an order approving the compromise and settlement of the United States Trustee's appeal. The order included instructions for this court to vacate its earlier decision.
Due to what the United States Trustee perceives to be the changed circumstances of the debtors, she elected not to pursue appeal of this issue. However, on the facts as they were presented to this court at the time of its decision, the § 707(b) issue was correctly decided under the law. Therefore, although the court hereby vacates its earlier decision because of the settlement on appeal, the court nonetheless affirms its earlier ruling that under the facts, as presented to the court at the time of decision, the debtors' chapter 7 case was not appropriate for dismissal under § 707(b).
It is hereby ordered that the court's earlier decision, although correctly decided under the law, is vacated due to the settlement of this matter on appeal.
It is, THEREFORE, so ordered.